 302DECISIONSOF NATIONALLABOR RELATIONS BOARDDakota Electric AssociationandMary AnnSly. Case18-CA-3492January 17, 1973DECISION AND ORDERBY MEMBERS JENKINS,KENNEDY, ANDPENELLOOn October 24, 1972, Administrative Law JudgeJames M. Fitzpatrickissuedthe attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Dakota ElectricAssociation, its officers,agents,successors,andassigns, shalltake the action set forth in the saidrecommended Order.IThe record does not support the Administrative Law Judge's findingthat the Charging Party was a member of the Union.This finding,however.in no way effects the result reached hereinDECISIONSTATEMENT OF THE CASEJAMES M. FITZPATRICK, Administrative Law Judge: Thisproceeding under Section 10(b) of the National LaborRelations Act, as amended(herein called the Act),arisesfrom charges filedMarch 16, 1972, by Mary Ann Sly(herein called Sly). Based on these charges a complaintissuedMay 25, 1972, alleging that Dakota ElectricAssociation(herein called Respondent)committed unfairlabor practices in violation of Section 8(a)(1) of the Act byinterrogating employees about union activities and byissuing adisciplinarywarning letterto Slybecause of herunion activities.Respondent filed an answer admittingsome allegations but denying the alleged unfair laborpractices.The issues were tried before me at Minneapolis,Minnesota,on June 29, 1972.Uponthe entire record,my observation of the witnessesand consideration of the briefs filed by the GeneralCounsel and the Respondent, I make the following:FINDINGS OF FACT1.THE EMPLOYERINVOLVEDRespondent,a consumerelectric cooperative establishedpursuanttoMinnesotalaw and rural electrificationregulations,and with its principal office at Farmington,Minnesota,isengaged in the sale and transmission ofelectricityinDakotaCounty,Minnesota.Its gross volumeof businessannuallyexceeds$250,000 and it annuallypurchases and receivesgoods and materials valued inexcess of$50,000 frompoints outside Minnesota.It is anemployerengaged in commerce within the meaning of theAct.In the operationof itsbusiness Respondentemploysabout 85 employeesmostof whomare outsideemployeesbut someof whom workinside atthe Respondent's officeperforming clerical andotherduties.II.THE LABORORGANIZATION INVOLVEDLocal949,InternationalBrotherhoodofElectricalWorkers,AFL-CIO (herein called theUnion) is anorganization which represents employees and which admitsto membership employees of Respondent,among others. Itis a labor organization within the meaningof the Act. OnOctober 14, 1969, the Unionwas certifiedby the State ofMinnesota as the exclusive representative for collective-bargaining purposes of Respondent's outside employees,engaged generallyin the physicalconstruction,operation,and maintenance of its electrical distributionsystem. Theunit certified included all regular employees of Respondentexcluding the general manager,department heads,assist-antdepartment heads, office-clericalpersonnel,mapmakers,and custodians. Following that certificationRespondent (which was then knownasDakota CountyElectricCooperative)and the Union entered intocollec-tive-bargaining agreements covering these outside employ-ees.During the period immediately following the certifica-tion,the inside employees remained unrepresented. OnFebruary 25,1972, the State of Minnesota also certified theUnionas the exclusive representative for collective-bar-gaining purposes of Respondent'semployees engagedgenerally in office-clerical functions.This certification wasfor abargaining unit separate from the older unit ofoutside employees.Ill.THE ALLEGED UNFAIR LABOR PRACTICESA.The Interrogation1.The issueThe complaint alleges, and the answer denies, that on orabout December 15, 1971, Respondent's general manager,C.O. Soderlund,interrogated employees concerning whowas behind a union organizational movement among theoffice employees,and in so doing committed an unfairlabor practice within the meaning of Section8(aX I) of theAct. Itisundisputed that on December 16 Soderlundcalled the office employees into a meeting whichinvolvedsome discussion of union organizationalactivity.TheGeneral Counsel contends that Soderlund'swords includ-201NLRB No. 45 DAKOTA ELECTRIC ASSOCIATION303ed unlawful interrogation. Respondent contends that nointerrogation in fact occurred and that in any caseSoderlund's conduct was not coercive. I so find.2.BackgroundAt the time of the hearing Mary Ann Sly, the ChargingParty, had been employed as an inventory and payrollclerk in Respondent's Office for about 4 years. Priorthereto she had been a receptionist and a cashier for about2 years.In early December 1971 Donovan Marcott, unionsteward for the outside employees, spoke with her aboutorganizing the clerical employees. Marcott put her in touchwith the union business manager,Hank Bell, and anorganizing meeting of employees was arranged with himfor the evening of December 14. About 12 clericalemployees including Sly attended that meeting. Bell talkedwith them about the advantage of a union. He madeauthorization cards available. Sly took them and subse-quently distributed them among employees at Respon-dent's office. Those who signed cards returned them to herand she turned them over to the Union.3.The DecembermeetingOn December 16 Respondent's general manager,Soder-lund, called two meetings of office employees; the first(which is the only one of concern here) attended by most ofthe office personnel, including Sly, and the second by thosewho, because of their work, were unable to attend the first.At the meeting attended by Sly, Soderlund began bysaying he understood the office employees were thinkingabout organizing a union, that he had no objection to theirjoining a union, that he wanted to be sure they did it in theright way, and that he had information he could give themin that regard. He indicated he knew the man to contact inthe state government for an immediate election. He had inhis hand a paper which he proffered to the employeessaying, "Whoever is responsible here, step up and take thispaper." A silence followed during which no one respondedbut the other employees present looked at Sly. She thenspoke up saying everything had been taken care of. Sheand other employees stated that they were interested injoining the IBEW. Soderlund indicated surprise, saying hedid not think they could join that Union. When theyassured him they could, he commented that he did notknow the Union had a ladies' auxiliary, and finally said, "Iguess you know more about it than I do." The meetingthen ended. Although other matters were also discussed,the above are the matters pertinent to the allegations of thecomplaint.According to the uncontradicted testimony of Soderlundhis purpose in calling the meeting was to indicate to theinside employees, as he had to the outside employees at thetime they were organized, that the currentmanagement, incontrast to some earlier management, did not opposeunion representation of employees. On December 16 hewas at first under the impression that the inside employeeswere interested in a clerical union and was surprised tolearn they were interested in the IBEW. But he did notpersist in this view,witness his comment that they seemedto know moreaboutit than he.Noneof the employees present saw the paper he held inhis hand and offered to them.Some of them,including Sly,assumed that it dealt with a clerical union which he wasurging on them.In fact it did not. What he had in his handwas the October 14, 1969,communication from theDirectorof the Minnesota State Bureau of MediationServices,VernBuck,certifying the Union as the bargainingrepresentative of the outside employees.Soderlund thoughtthe inside employees would also have to have an electionand this document gave some indication regarding thatprocedure including the name and address of theappropri-ate stateagency.He had also written on it the address ofHank Bell,the business manager of the Union.Soderlunddenied that he wastryingto find out who was behind theorganizing of the clerical employees.4.Discussion and conclusions regardinginterrogationConsidering everything that transpired at the December16 meeting I find that what Soderlund did or said did notamount to an inquiry or inquisition of the employeespresent about their union activity.Soderlund testifiedwithout contradiction that he was not seeking to learn whowas behind the union movement among the officeemployees.TheGeneralCounsel contends that thecircumstances show the contrary.But this argumentrequires a finding that Soderlund engaged in an elaboratecharade to cause the union leader to reveal herself. Thisstrains credulity.Ifhe had intended to ferret out theidentity of the leading union activists,he more logicallywould have directed a specific interrogation to anemployee or employees to learn who was behind the unionmovement.The circumstances of the meeting indicate onthe contrary that Soderlund wished to convey to the officehelp that management did not oppose their organizing andwas offering to transmit to the group a paper withinformation which might be helpful.If in endeavoring totransmit this information he cast his words in the form of aquestion,itwas no more than a social amenity designed tofacilitate a transfer of information.The General Counseldoes not contend that Respondent violatedthe Act byendeavoring to transmit information or by interfering withemployee Section 7 rights other than by interrogation. Ifind that no interrogation occurred.Even if Soderlund's words are construed as an inquiry,theywere in noway coercive. The fact that the employeespresent turned to Sly as the one to receive any data fromSoderlund is not conduct attributable to the Respondent.That reaction could hardly have been planned by Soder-lund. Even if he did interrogate the employees as allegedby the General Counsel,itwas an isolated incident which,considering the lack of evidence of union animus, wouldnot likely be repeated,and it would not effectuate thepolicies of the Act to issue a remedial order with respectthereto.Considering the entire context of the December 16meeting I conclude that a preponderance of the evidencefailsto establish that Respondent in the person ofSoderlund interrogated employees as to who was behindthe union movement of the office employees in violation of 304DECISIONS OF NATIONALLABOR RELATIONS BOARDSection 8(a)(1) of the Act. Accordinglythat allegation of3.Events preceding the letterthe complaint should be dismissed.B.The Letter1.The issuesThe complaint alleges and the answer denies that on orabout March 10, 1972, Respondent issued Sly adisciplinaryletterbecause of her union membership and activities.Although the complaint does not specificallyallege that thepertinent activities of Sly included protected concertedactivities within the meaning of the Act, the remarks of theGeneral Counsel at the opening of the hearing indicatedthat such was his theory of the case, and the issue ofwhether Sly was disciplined because of protected concertedactivities was fully litigated.2.The language of the letterOn March 14 Sly was called into the officemanager'sofficewhere Soderlund handed her a letter onRespon-dent's stationery datedMarch 10, entitled "EmployeeHarassment Notice # 1." The text of this letterreads asfollowsMrs.Robert Sly (Mary Ann)Upon my return from our Annual NRECA Meeting, Iwas informed by employees and our Shop Steward thatyou were involved in unnecessary employee harassmentregarding StaffMember decisions . . . namely theposting of an opening in our Meter Department andthe use of a former Meter Reader to read meters duringan emergency.The regular Meter Reader was out of town on ourCompany Policy offering employee education and theformerMeter Reader was asked to fill in. It is a sadstateof affairswhen the Association policy onemployees education to develop trained personnelcollides with certain attitudes to earn you this demeritcitation.Thiswas a Staff Member decision and is noconcernofyourswhatever.You also concernedyourselfwith the location of posting job openingswithin the organization.Thisalso is no concern ofyours. The Meter Department reports that you request-ed an interview for the meter reading opening. Hereagain you promotedunnecessary harassment within thedepartment.Thissort of harassment is uncalled for andthese demerits of unnecessary harassment will be somarked on your employment record.Iwas informed by the Shop Steward that there wereothers involvedin these incidents and when thesenamescome forward theywillbe issued a similarcitation.A copyof this demerit citation is being sent to ourShop Steward,Mr.Don Marcott; Mr. Hank Bell,BusinessAgent IBEW;theBoard of Directors ofDakota Electric Association; the Association Attorney,Mr. Harold LeVander, Jr.; and Mrs. MaryRother,Office Manager.a.BackgroundAs noted earlier herein union organizing among theinside employees began in December.Abouta week afterSoderlund had talked to the clericals about organizing, hecalled Sly to his office where in the presence of Marcottand another employee he said, "I have only one question toask of you and if you are guilty you can be fired right onthe spot.Did you start the rumor that there would be noraises for the inside group?"She replied that this was thefirst she had heard of it.He thanked her and let her leave.In late December,Soderlund asked her how she was doingwith her union business.She indicated not too well and hethen pointed out there were other unions to join and sheshould look into that. When she indicated that she was notinterested in any union other than the IBEW,giving herreasons,he again urged her to look into the possibility ofhaving another union.It is not alleged that he violated theAct on either of these occasions.As a result of an election conducted by the State ofMinnesota among the inside employeeson February 24,1972, the State on February 25, certified the Unionas theirrepresentative.In advance of the election a meeting hadbeen held in the courthouse at Hastings,Minnesota,for thepurpose of determining eligibility of voters in the election.Sly participated in that meeting, sitting next to Marcott,the union steward,and Bell,the union business manager.Soderlund also attended.Marcott was the regular shopsteward for the outside employees.No official steward hasever been designated for the inside employees,but HankBell, union business manager,testifiedcredibly,and I find,that Sly, although not officially designated,performed thefunctions usually performed by a shop steward for insideemployees.She is also a member of the union negotiatingcommittee for the inside unit, which,however, has nevermet for negotiations.b.The notice of meter reader vacancy and Sly'sinterviewThe collective-bargaining agreement covering the outsideemployeesrequired thatjob openings in that unitbe postedfor aperiod of 10 days sothat interestedemployees couldbid for them. The practicehad been for these postings tobe near the timeclock in the warehouse at the rear ofRespondent's premises where outside employees could seethe notice and convenientlybid on thejobs.Such locationof noticeswas obviouslynot particularly convenient oreffective for notifying the inside employees,most of whomrarely got back tothe warehouse.Fromtime to time Slyhad complained about postingfor jobopeningsexclusivelyin the warehouse area.She contendedthatthe noticesshould also be posted at the front of Respondent'spremises where the inside employees would see them. Shehad made these contentionsboth toMarcott and toDarrellMoench,the superintendent of the meter department.Followingthe February24 election and until March 8,Soderlundwas away from Farmington attending theannual meeting of the National Rural ElectricAssociation. DAKOTA ELECTRIC ASSOCIATIONThe specific events which were the basis for the letter ofreprimand to Sly occurred during his absence.In late February or early March an opening arose in themeter department for the job of meter reader. Thecustomary notice announcing the opening was posted inthe warehouse area. In addition, however, because of thecomplaints of Sly, Moench, the superintendent of themeter department, after talking to Marcott about postingin front where the inside employees could see it, alsoposted it in the front.After the notice was posted a couple of clericalemployees wrote their names on the notice as a joke. Later,when they learned the posting was official, they removedtheir names. Sly, however, was interested in the possibilityof becoming a meter reader. During the week beginningFebruary 28 she called on Moench in his offce to inquireabout the requirements for the job. She asked him, amongother things, what the job consisted of and about thestarting rate of pay. She testified that when she left she toldMoench she would think about it. He did not rememberthis when he testified, but I credit her forthright testimony.Respondent argues that Sly's seeking of this interviewwas objectionable. But the facts do not bear out thiscontention.Moench first testified that she asked to beinterviewed.He then changed his testimony to indicatethat she demanded an interview. She apparently did seekan immediate interview with Moench. But there is noevidence that he was not in control of the situation or thatshe dominated him. He agreed to talk with her. Theinterview occurred in his own office. And from Moench'sown testimony it appears the discussion was amicable.Respondent also urges that Sly was frivolously taking upthe time of the supervisor by inquiring as to the rate of payfor beginning meter readers, a fact which Respondentcontends she already knew because her duties includedmaking out the payroll. She testified credibly, however,that she did not in fact know the beginning rate becausethe payroll she made out was for employees with someseniority. In any case, pay was only one of the items sheaskedMoench about. It certainly was not frivolous toinquire about other items. And even if she had some ideaas to the rate of pay, it was not beyond the realm of reasonto discuss the subject with the meter department superin-tendent. Respondent also relies on the fact that Sly did notfile a written application for the job. It argues that thisindicates her inquiry was not a seriousone. Idisagree. Shecould well have changed her mind about the job. HerinterviewwithMoench was only an inquiry and theevidence indicates that at that time she had some interest.The sum of Respondent's position regarding this interviewis that Moench was harassed. The evidence does not bearthis out.After the meter reading opening had been posted upfront, as well as in the warehouse, Marcott discussed theadvisabilityof the posting up front withBell.Bell'sposition was that the posting up front for the benefit of theclerical employees was not necessary because under thecollective-bargaining agreement covering the outside em-IIn this regard the collective-bargaining agreement provided, "Allvacancies or new jobs covered by this agreement shall be posted and heldopen for at least ten (10) days, and employees' applications will be305ployees, posting of new jobs was for the benefit ofemployees in that bargaining unit.' At Bell's directionMarcott removed the notice posted for inside employees.c.The substitute meter readerRespondent's dispatcher is Kevin Thompson, a clericalemployee. Thompson is not now a member of a union andin fact has expressed antiunion sentiments.However, at anearlier point in his employment with Respondent he hadbeen a meter reader, and while in that job he had belongedto the Union. When he left that job he obtained awithdrawal card. After he became a clerical employee hefrom time to time served as a substitute meter reader inemergency situations and during vacation of regular meterreaders because he knew the routes and the work.While Soderlund was away attending the convention,one of the regular meter readers was sent by Respondentforaweek's training in Lafayette, Indiana.Moencharranged with Thompson's supervisor for him to substitutethat week as a meter reader. When Sly heard of this shecomplained to Marcott that an antiunion substitute wasbeing used for a job in the outside bargaining unit. As aresultMarcott took it up with Bell who decided that on thisoccasion the Union would not object because the substitu-tionwas limited to a week and because Respondent'seducational program was benefiting union members of thebargaining unit.Marcott advised Respondent's manage-ment accordingly. He told Sly that Thomspon should notbe substituting on a union job, that he would be allowed tofinish the week but would not be allowed to read metersafter that.d.Soderlund's returnOn March 8, when Soderlund returned six employeesseparately reported to him about the activities of Slyduring his absence. Those reporting included Marcott, theunion steward, Mary Rother, the officemanager,Moench,themeter superintendent, and Richard LeMay, a staffassistant.All but Marcott were supervisors. Soderlundtestified that, ". . . on what I heard from the staff people Iassumed there was quite a fracas going on within the office,a lot of time wasted, a lot of unnecessary harassment ofpeople who should otherwise be at their jobs ...." Hewas annoyed because these matters came up while he wasaway. He was particularly chagrined because he thoughtSly'sconduct respecting the substitutemeter readerundercut Respondent's educational program.With respect to the posting of notices of job vacancies,Soderlund objected to Sly involving members of his staffabout a matter which according to him was of no concernto her because she was a clerical employee and the usualprocedure had been followed to notify employees in theoutside bargaining unit. However he admitted that undercompany policy clerical employees were eligible for jobvacancies after employees in the outside unit had had anopportunity to bid on them. He testified specifically thatclericals were eligible for jobs as meter readers.considered in the selection of a person to fill such vacancies.No employeeshall be denied theopportunity to apply fora newjob becauseof authorizedabsence." 306DECISIONSOF NATIONALLABOR RELATIONS BOARDAlthoughMoench reported to him that his interviewwith Sly was congenial,Soderlund somehow felt she hadharassed him because she asked about the pay scale. Hecould not say if Sly's conduct had affected her work, butwas of the opinion that it had and that it had also detractedfrom the work of others. On the other hand, on cross-examination he admitted that none of those who reportedto him said either that their or Sly's work had suffered; thathe came to this conclusion on his own after talking withthem. It is also noteworthy that of all those who reportedto Soderlund and concerned themselves with Sly's conduct,only two,Marcott the union steward,and Moench themeter superintendent,had been spokento by Sly.When he reprimanded Sly, Soderlund was apprised oftheUnion'sposition regarding the posting for jobvacancies and the use of meter reader substitutes. Hetestifiedhe did not reprimand her because of unionactivity.When he gave her the reprimandlettersheendeavored to explain her actions but he refused to hearher, saying there was no need for a defense because theunion steward had already agreed the statements in theletter were true.On March 23, after the reprimand, Respondent posted apolicy statement to the effect that employees receivingthree demerit letters would be subject to discharge.4.DiscussionThere is reallyno substantial issue of fact in this case.The particularreasons for the reprimand letter are set forthin it.Inmy opinion both Soderlund in his letter ofreprimand and Respondent'scounsel in argument andbriefhaveextravagantlydescribedSly'sconduct asharassment. It is clear beyond doubt thatshe was neitherobstreperous nor abusive.And the reasonableness of herconduct is irrelevant.N.L.R.B. v.Mackay Radio &Telegraph Co.,304 U.S. 333,344. It comes down to this,that Soderlund and those reporting to him felt that she hadstuck her nose into affairs which were none of her business.Soderlund felt this was ground for reprimand.Whether hisreprimand runs afoul of Section 8(a)(1) depends uponwhether what she did was either unionactivityor protectedconcertedactivitywithin the meaning of Section 7. If shewas engaged in either,Respondent was not atliberty topunish her for such conduct.N.L.R.B.v.WashingtonAluminumCo.,370 U.S. 9.a.AnimusThere is no evidence of a general antiunion attitude onthe part of Respondent'scurrentmanagement. On thecontrary the evidence indicates a friendly and satisfactoryrelationship with the Union.After viewing the whole record, however,the conclusionis inescapable that animus of a sort exists here;animus onthe part of management,and possibly the Union and theemployees in the outside unit,toward anyone with thetemerity to rock the boat of established employmentpractices and relationships.There are overtones in thisrecord of concern about threatened invasion by feminineclericalsofheretofore exclusivelymale categories inoutside employment as well as the entrance of nonunitemployees into the field of competition for outside unitjobs.This is particularly apparent with respect to thereaction to Sly's efforts to alter the practice in posting jobvacancies and her inquiry about employment as a meterreader.Management admittedly resented her objections to theuseofThompson as a substitute meter reader. Herobjection appears to have forced the Union's hand in thatregard with the result that the convenient arrangement wasupset for the future.b.Union activity and concerted activityRegarding notices of job openings Sly had long taken theposition that inside employees should be advised of all jobopportunities and she had spoken with various persons,including other employees,about this. Respondent nevertook action against her because of these discussions. Theletter of reprimand related only to the occasion when shespoke to Moench about the posting of job vacancies, adiscussion which was effective in that he followed throughby posting up front as well as in the warehouse.But theincident also had the effect of upsetting the Union with theresult that the steward removed the posting up front. Thiswas not part of Sly's conduct.All she did was talk toMoench.Respondent argues that this was an individual action onher part.Ifind,however,that she was engaged in unionactivity in that she was endeavoring to influence manage-ment in its administration of a provision of the collective-bargaining agreement relating to the posting of jobvacancies.Arguably that provision called for postingdesigned to reach all employees of Respondent whether inor out of the bargaining unit.Both as a union member aswell as an employee Sly had a protected right to takeaction with respect to this union topic even though she wasnot in the bargaining unit covered by the agreement.UnionCarbideCorp.,174 NLRB 989, 992.With respect to thepractice of posting for job vacancies,therefore,Slywasengaged in union activity.In addition, I find that her talking to Moench about theposting of job openings was protected concerted activitybecause even though she was a volunteer not formallyauthorized as a spokesman for other employees,she wasbringing to the attention of management a matterbeneficial to the inside group and of moment to them.Carbet Corp.,191 NLRBNo. 145,80 LRRM 3054(C.A. 6,1972),Guernsey-Muskingum Electric Cooperative,Inc.,124NLRB 618, 624, enfd.285 F.2d 8 (C.A. 6).WhenRespondent reprimanded her for such activity,itviolatedSection 8(axl) of the Act.Ireach a different conclusion with respect to herinterview withMoench in which she inquired about themeter reader vacancy.Although the matter is not free fromdoubt, I find she was engaged in neither union activity norconcerted because she was not dealing with a right of herown under the collective-bargaining agreement and there isno evidence that she was acting other than on her ownbehalf.Cf.PacificMaritime Assn.,192NLRB No. 48.It is, however, unnecessary to the dispostion of this caseto find that her conduct with respect to either the postingsor the job interview was protected activity because her DAKOTA ELECTRIC ASSOCIATIONobjections regarding the use of Thompson as a substitutemeter reader clearly was both protected concerted activityas well as union activity. It need only be pointed out that inmaking her objection she spoke with another rank-and-fileemployee,Marcott. In doing so she was engaging in aprotected concerted activity on a subject of mutual aid orprotection. Moreover, he was a union steward, the only oneatRespondent's premises, and she was a union member.They were discussing the employment of a nonunion,nonunit, substitute for a job in the outside unit which wascovered by the collective-bargaining agreement. This wasclearly union activity and therefore protected. Again it isimmaterial that Sly, although an employee of Respondent,was not a member of the unit which was the subject of heractivity.Union Carbide Corp., supra.It is also immaterialthat the Union did not wholly embrace her objection as itsown policy. SeePacificMaritime Assn., supra.Itwas thisactivitymore than any other which upset Soderlundbecause it wiped out future use of Thompson as asubstitute. Because this conduct was clearly union activityaswell as concerted activity, Respondent's reprimandbased thereon violated Section 8(a)(l) of the Act.The conclusion that Sly was engaged in concertedactivities is reinforced by Respondent's position that shewas not alonein what she did. In his reprimand to Sly,Soderlund wrote,Iwas informed by the Shop Steward that there wereothers involved in these incidents and when thesenames come forward they will be issued a similarcitation.SeeGuernsey-Muskingum Electric Cooperative, Inc., supra.In view of the foregoing, Respondent's motion to dismissthe complaint is granted insofar as the complaint alleges anunlawful interrogation of employees and is denied in allother respects.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forthin section III,above, occurring in connection with its operation, have aclose,intimate,and substantial relation to trade, traffic,and commerce among several States. Those found to beunfairlabor practices tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerceand are unfair labor practices within themeaning ofSections 8(a)(l) and 2(6) and (7).THE REMEDYHaving found that Respondent violated Section8(a)(1)of the Act, I recommend that it cease and desist therefromand take affirmative action designed to effectuate thepolicies of the Act, including the posting of appropriatenotices and the revoking and expunging from its recordsthe letter of reprimand. SeeCrown Central Petroleum Corp.,177 NLRB 322, 323.2 In the event no exceptions are filed as provided by Sec.102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.CONCLUSIONS OF LAW3071.Respondent is an employer within the meaning ofSection 2(2), engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.2.By reprimandingMary Ann Slyon March 14, 1972,for union activity and concerted activity protected by theAct,Respondent engaged in, and is engaging in, unfairlabor practices within the meaning of Section 8(a)(1) of theAct.4.Such unfair labor practices affect commerce withinthe meaning of Section 2(6) and(7) of the Act.5.Respondent did not on or about December15, 1971,unlawfully interrogate employees as to who was behind aunionorganizationalmovement among Respondent'soffice employees.Upon the foregoing findings of fact,conclusions of law,and the entire record,and pursuant to Section 10(c) of theAct, Ihereby issue the following recommended: 2ORDERDakota Electric Association, its officers, agents, succes-sors,and assigns, shall:1.Cease and desist from:(a)Reprimanding employees because of their unionactivities or protected concertedactivities.(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise of theirright to self-organization, to form labor organizations, tojoin or assist a labor organization, to bargain collectivelythrough representatives of their own choosing, and toengage in other concertedactivitiesfor the purpose ofcollective bargaining or other mutual aid or protection, orto refrain from any or all such activities.2.Take the following affirmative action to effectuatethe policies of the Act:(a)Revoke and expunge from its records the letter ofreprimand entitled "Employee Harassment Notice # 1"datedMarch 10, 1972, and handed to Mary Ann Sly,March 14, 1972.(b)Notify in writing Donovan Marcott, Hank Bell,Harold LeVander, Jr., Esq., Mary Rother, Respondent'sboard of directors, and all other persons to whom a copy ofthe above-described letter of reprimand was sent, that thereprimand is revoked and expunged from its records.(c)Preserve and, upon request, make available to theBoard and its agents, for examination and copying, allpersonnel records and reports regarding Mary Ann Sly.(d) Post at its premises, including its warehouse and itsoffice, copies of the attached notice marked "Appendix."3Copies of the notice on forms provided by the RegionalDirector forRegion 18, after being duly signed byRespondent's representative, shall be posted by it immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-7 In the event that the Board'sOrder is enforced by a Judgment of theUnited StatesCourt of Appeals, the words in the notice reading"Posted byOrder of the National Labor Relations Board" shall read"Posted pursuantto a Judgment of the United StatesCourt of Appealsenforcing an Order ofthe NationalLaborRelations Board." 308DECISIONS OF NATIONALLABOR RELATIONS BOARDing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, covered, or defacedby any othermaterial.(e)Notify the Regional Director for Region 18, inwriting,within 20 days from the date of receipt of thisDecision,what steps Respondent has taken to complyherewith.4IT IS FURTHER ORDERED that insofar as the complaintalleges violations of the Act not specifically found herein,Respondent'smotion to dismiss is granted and as to thosematters the complaint hereby is disrtussed.WE WILL NOTreprimand employees for unionactivities or for concerted activities protected under theAct.WE WILL NOTin any like or related manner interferewith,restrain,or coerce our employees in the exerciseof their right to self-organization,to form labororganizations,to join or assist a labor organization, tobargain collectively through representatives of theirown choosing,and to engage in other concertedactivities for the purpose of collective bargaining orother mutual aid or protection,or to refrainfrom anyor all such activities.4 In the event that the recommendedOrderis adopted by the Board afterexceptionshave beenfiled, thisprovision shall be modified to read"NotifytheRegionalDirectorfor Region 18, in writing, within 20 days from thedate ofthisOrder, what stepsRespondent has takento complyherewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL. LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found,after atrial, that we violated Federal law by reprimanding MaryAnn Sly for her conduct respecting the postingof noticesof job vacancies and the employmentof substitute meterreaders:DAKOTA ELECTRICASSOCIATION(Employer)DatedBy(Representative)(Title)This is anofficial notice and must notbe defaced byanyone.This noticemust remainposted for 60 consecutive daysfromthe date of posting and must not be altered,defaced,or covered by any othermaterial.Any questionsconcern-ing this notice or compliance with itsprovisions may bedirectedto theBoard'sOffice, 316 FederalBuilding, 110SouthFourthStreet,Minneapolis,Minnesota 55401,Telephone 612-725-2611.